                                           Case 5:19-cv-06652-EJD Document 74 Filed 08/12/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                        MARCEL ALBERT,
                                   8                                                         Case No. 5:19-cv-06652-EJD
                                                       Plaintiff,
                                   9                                                         ORDER DENYING MOTION FOR
                                                v.                                           LEAVE TO APPEAL IN FORMA
                                  10                                                         PAUPERIS AND DENYING MOTION
                                        EMBASSY OF MUSIC GMBH, et al.,                       TO DIRECT CLERK TO TRANSMIT
                                  11                                                         IFP MOTION
                                                       Defendants.
                                  12                                                         Re: Dkt. Nos. 70, 73
Northern District of California
 United States District Court




                                  13          On July 29, 2020, the Court granted Plaintiff’s motion to dismiss this case without

                                  14   prejudice (Dkt. No. 67) and shortly thereafter Plaintiff filed a notice of appeal to the United States

                                  15   Court of Appeals for the Ninth Circuit. Dkt. No. 68. On August 9, 2020, Plaintiff filed a motion

                                  16   in this Court for leave to appeal in forma pauperis (“IFP”). Dkt. No. 70. For the reasons stated

                                  17   below, Plaintiff’s motion is DENIED.

                                  18          Individuals must pay a $505.00 filing fee to commence an appeal in the Court of Appeals.

                                  19   Under the Federal Rules of Appellate Procedure (“FRAP”), a party who is unable to pay the fees

                                  20   may file a motion in the district court for leave to appeal IFP. In order to proceed IFP on appeal, a

                                  21   party must comply FRAP 24(a)(1), which provides:

                                  22          Except as stated in Rule 24(a)(3), a party to a district-court action who desires to

                                  23          appeal in forma pauperis must file a motion in the district court. The party must

                                  24          attach an affidavit that:

                                  25              (A) shows in the detail prescribed by Form 4 of the Appendix of Forms the

                                  26              party's inability to pay or to give security for fees and costs;

                                  27
                                       Case No.: 5:19-cv-06652-EJD
                                  28   ORDER DENYING MOTION FOR LEAVE TO APPEAL IN FORMA PAUPERIS AND
                                       DENYING MOTION TO DIRECT CLERK TO TRANSMIT IFP MOTION
                                                                         1
                                           Case 5:19-cv-06652-EJD Document 74 Filed 08/12/20 Page 2 of 3




                                   1               (B) claims an entitlement to redress; and

                                   2               (C) states the issues that the party intends to present on appeal.

                                   3   Fed. R. App. P. 24(a)(1). Plaintiff has failed to do so. First, he has not utilized Form 4, nor

                                   4   provided the detail otherwise necessary to demonstrate his inability to pay or give security for fees

                                   5   and costs. Plaintiff has instead completed and provided the district court’s application to proceed

                                   6   IFP. Although that form does not contain all of the information required under FRAP 24, the

                                   7   Court finds the information provided sufficient to render a decision on Plaintiff’s motion.

                                   8           Proceeding “in forma pauperis is a privilege not a right.” Smart v. Heinze, 347 F.2d 114,

                                   9   116 (9th Cir. 1965); Franklin v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984) (“court permission

                                  10   to proceed in forma pauperis is itself a matter of privilege and not right; denial of in forma

                                  11   pauperis status does not violate the applicant's right to due process”). Leave to proceed IFP is

                                  12   properly granted only when the plaintiff has both demonstrated poverty and presented a claim that
Northern District of California
 United States District Court




                                  13   is neither factually nor legally frivolous. See Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368,

                                  14   1370 (9th Cir. 1987). A party need not be completely destitute to proceed IFP. Adkins v. E.I.

                                  15   DuPont de Nemours & Co., 335 U.S. 331, 339-40 (1948). However, “[i]f an applicant has the

                                  16   wherewithal to pay court costs, or some part thereof, without depriving himself and his dependents

                                  17   (if any there be) of the necessities of life, then he should be required, in the First Circuit’s phrase,

                                  18   to ‘put his money where his mouth is.’” Williams v. Latins, 877 F.2d 65 (9th Cir. 1989). The

                                  19   determination as to whether a plaintiff is indigent and therefore unable to pay the filing fee falls

                                  20   within the court’s sound discretion. California Men’s Colony v. Rowland, 939 F.2d 854, 858 (9th

                                  21   Cir. 1991) (reversed on other grounds).

                                  22           Plaintiff’s motion indicates that in the last twelve months he has received $35,000 from his

                                  23   self-employment and an additional $40,000 from royalties. He is not married, does not have any

                                  24   children or dependents, and does not have any debts. Plaintiff asserts that his monthly expenses

                                  25   consist of $2500 for rent, $400 for utilities, $1500 for food, and $500 for clothing. Plaintiff does

                                  26   not provide any additional detail explaining why his monthly food and clothing expenses are so

                                  27
                                       Case No.: 5:19-cv-06652-EJD
                                  28   ORDER DENYING MOTION FOR LEAVE TO APPEAL IN FORMA PAUPERIS AND
                                       DENYING MOTION TO DIRECT CLERK TO TRANSMIT IFP MOTION
                                                                         2
                                             Case 5:19-cv-06652-EJD Document 74 Filed 08/12/20 Page 3 of 3




                                   1   high, nor why he claims to have only $3500 in his bank account despite earning $75,000 in the last

                                   2   year. Based on this information alone, it is clear to the Court that Plaintiff is able to pay the $505

                                   3   filing fee on appeal without depriving himself of the necessities of life. Therefore, Plaintiff’s

                                   4   motion for leave to appeal IFP is DENIED.

                                   5            Plaintiff additionally filed an “Emergency Motion To Direct This Honorable Clerk Of

                                   6   Court Demanding That Notice Of Appeal & IFP Motion In Regards To Same (#70) Properly And

                                   7   Timely Filed By Pro Se Plaintiff Be Transmitted, And Confirmed Received By The Clerk Of

                                   8   Court For The USCA In Regards To Docket #71.” Dkt. No. 73. The Clerk is under no obligation

                                   9   to transmit Plaintiff’s motion to the Court of Appeals. The motion is procedurally improper and is

                                  10   DENIED.

                                  11            Pursuant to FRAP 24(a)(4), the Clerk shall notify the Court of Appeals that Plaintiff’s

                                  12   motion for leave to appeal IFP has been denied. In order to proceed with his appeal, Plaintiff may
Northern District of California
 United States District Court




                                  13   either pay the filing fee or submit a motion in the court of appeals pursuant to FRAP 24(a)(5).1

                                  14            IT IS SO ORDERED.

                                  15   Dated: August 12, 2020

                                  16                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  17                                                     United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22
                                       1
                                  23       The Federal Rules of Appellate Procedure and the Ninth Circuit Rules are available on the Ninth

                                  24   Circuit website, at https://www.ca9.uscourts.gov/rules/. Plaintiff is encouraged to consult the

                                  25   Rules in advance of future filings. Plaintiff may also find it helpful to consult the Ninth Circuit’s

                                  26   instructions for pro se litigants, available at

                                  27   https://www.ca9.uscourts.gov/forms/pro_se_litigants.php.
                                       Case No.: 5:19-cv-06652-EJD
                                  28   ORDER DENYING MOTION FOR LEAVE TO APPEAL IN FORMA PAUPERIS AND
                                       DENYING MOTION TO DIRECT CLERK TO TRANSMIT IFP MOTION
                                                                                      3
